Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 5/24/2022 is acknowledged.
Claims 9-15, 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1 in Figures 1-11B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.


DETAILED ACTION
	This is the first action on the merits for application 16/775728.  Claims 1-18, 22-24 are currently pending in this application.  Claims 1-8, 16-18, 22-23 are currently examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7, 8, 16-18, 22, 23 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ANTCHAK (2013/0217534) in view of ALI (2009/0194380).

Regarding Claim 1, ANTCHAK teaches A decoupler for transferring torque between a shaft (15) and an endless power transmitting member, the decoupler comprising: a hub (22) configured to couple to the shaft (15) and to rotate with the shaft (15) about a rotational axis; a pulley (24) rotatably coupled to the hub (22) and including a power transmitting surface configured to engage the endless power transmitting member: an isolation spring (28) configured to transfer a rotational load from one of the pulley (24) and the hub (22) to the other of the pulley and the hub; a one-way clutch (32) configured to permit overrunning of one of the pulley (24) and the hub (22) relative to the other of the pulley and the hub in a first rotational direction; a damping member (27) positioned to be driven into frictional engagement with a friction surface (43) on one of the pulley (24) and the hub by a force acting on the damping member (27) that varies based on the rotational load transferred by the isolation spring (28), such that a frictional damping force that is provided by the damping member (27) varies based on the rotational load transferred by the isolation spring (28), wherein the damping member (27) is radially between the isolation spring and the friction surface, and the force is a radial reaction force generated by the isolation spring (28) in response to the rotational load being transferred, which urges the damping member (27) into the friction surface (43); and a bearing member (portion of 22 supporting 27)(27) that is a bushing, and which is configured to support the pulley (24) on the hub (22) and the bearing member includes the damping member (27), wherein the friction surface (42) is a radially inner surface of the pulley (24).  
A reaction force from a coil spring 28 will generate a varying load pushing damping bushing 27 into 43 due to the axial distance between the coil spring ends.  The frictional sliding connection between the polyamide (nylon) bushing 27 and the surface 43 produces a damping effect.
Assuming arguendo that ANTCHAK does not teach the damping member, ALI teaches a bushing (6) which provides damping made from polyamide (Arlen 4200) [0034] (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the bushing in ANTCHAK with the material in ALI as a matter of design choice to create a bushing having desired durability, cost, and frictional characteristics.

Regarding Claim 2, ANTCHAK teaches wherein the damping member (27) is circumferentially aligned with the radial reaction force to drive the damping member (27) into frictional engagement with the friction surface. 
The bushing surrounds the bearing and is thus circumferentially aligned since it covers the entire outer circumference of the hub and inner circumference of the pulley.

Regarding Claim 3, ANTCHAK teaches wherein: the radial reaction force is directed to a radial position that is about 90 degrees from a helical end of the isolation spring coupled to the hub and the damping member includes a circumferential pad that is radially offset from the end of the isolation spring and is configured to receive the radial reaction force (Fig. 2 and 3). The entire damping member (27) can be considered a circumferential pad.

Regarding Claim 5, ANTCHAK teaches wherein the damping member (27) is seated within an engagement opening (slot in 22 where 27 sits) in the hub (22).

Regarding Claim 7, ANTCHAK teaches wherein the damping member has a wear thickness (Figs. 2, 3)
ANTCHAK does not teach a wear thickness based on a selected number of duty cycles of an engine crankshaft that is operatively coupled to the endless power transmitting member.
ANTCHAK has the result effective variable of a wear thickness based on some number of duty cycles since its thickness will last to some number of duty cycles.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so the decoupler is sufficiently durable for a given application without making it overly expensive or overly susceptible to bending which may cause other malfunctions to the transmission or decoupler.

Regarding Claim 8, ANTCHAK teaches wherein the isolation spring (28) is a helical torsion spring having a first helical end and a second helical end.

Regarding Claim 16, ANTCHAK teaches wherein the force from the isolation spring acting on the damping member varies in proportion to the rotational load transferred by the isolation spring (Figs. 2, 3). A torsion spring exerts varying force in the circumferential direction in relation to its rotational load due to axial distance between its ends. And the structure of the claimed device and that in ANTCHAK are the same and should have the same damping characteristics.

Regarding Claim 17, ANTCHAK teaches wherein the damping member includes a metallic supporting structure and a plastic wear element [0030]-[0032][0073].

Regarding Claim 18, ANTCHAK teaches wherein the force acting on the damping member (27) is from the isolation spring (28).

Regarding Claim 22, ANTCHAK teaches A power transfer device for transferring torque between a shaft and an endless power transmitting member, the power transfer device comprising: a hub (22) configured to couple to the shaft and to rotate with the shaft about a rotational axis; a pulley (24) rotatably coupled to the hub (22) and including a power transmitting surface configured to engage the endless power transmitting member; an isolation spring (28) configured to transfer a rotational load from one of the pulley and the hub to the other of the pulley and the hub (22); and a damping member (27) positioned to be driven into frictional engagement with a friction surface on one of the pulley (24) and the hub (22) by a force acting on the damping member (27) that varies based on the rotational load transferred by the isolation spring (28).
A reaction force from a coil spring 28 will generate a varying load pushing damping bushing 27 into 43 due to the axial distance between the coil spring ends.  The frictional sliding connection between the polyamide (nylon) bushing 27 and the surface 43 produces a damping effect.
Assuming arguendo that ANTCHAK does not teach the damping member, ALI teaches a bushing (6) which provides damping made from polyamide (Arlen 4200) [0034] (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the bushing in ANTCHAK with the material in ALI as a matter of design choice to create a bushing having desired durability, cost, and frictional characteristics.

Regarding Claim 23, ANTCHAK teaches further comprising a one-way clutch (32) configured to permit overrunning of one of the pulley (24) and the hub (22) relative to the other of the pulley and the hub in a first rotational direction.


Allowable Subject Matter
Claims 4, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach wherein: the circumferential pad has a first circumferential end that is radially offset from the helical end of the isolation spring by about 45 degrees with the other elements in Claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654